--------------------------------------------------------------------------------

EXHIBIT 10.1(d)


FOURTH AMENDMENT TO REAL ESTATE LEASE


THIS AGREEMENT is entered into this 24th day of March, 2004, by and
between TIPPMANN PROPERTIES, INC., as agent for LAURENCE TIPPMANN FAMILY
PARTNERSHIP, (hereinafter referred to as “Lessor”), and TOWER FINANCIAL
CORPORATION (hereinafter referred to as “Lessee”), and WITNESSETH:


WHEREAS, the parties hereto entered into a Real Estate Lease dated January 1,
1999, amended on May 8, 1999, August 12, 1999, and June 29, 2001, covering
approximately 33,455 square feet of premises commonly known as 116 East Berry
Street, Suite 100, Fort Wayne, Indiana;


AND WHEREAS, Lessee and Lessor are desirous of leasing approximately eight
thousand three hundred thirty six (8,336) square feet of first floor office
space known as the West Annex;


AND WHEREAS, Lessee shall have the Right of Opportunity to lease available space
Lessee shall also have the Right of Opportunity to Purchase the Building;


 NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


 
1.
The Leased Premises shall be increased, effective the later of (i) February 1,
2004 or (ii) the date on which improvements to the West Annex are completed and
the West Annex is ready for Lessee’s occupancy, to reflect approximately eight
thousand three hundred thirty six (8,336) square feet of additional office space
as depicted on the attached Exhibit “B” for a total Leased Premises of
approximately 41,791 square feet.



 
2.
The rent for the Leased Premises shall be amended as of February 1, 2004 based
upon the approximately 8,336 square feet of additional office space, commencing
three (3) months after substantial completion of improvements to the West Annex
and payable based on the existing rate structure as follows:



Term
 
Total Sq. Ft.
   
Monthly Rent
               
02/1/04 – 12/31/04
    41,791     $ 42,661.65                    
01/1/05 – 12/31/06
    41,791     $ 47,014.88                    
01/1/07 – 12/31/13
    41,791     $ 51,368.10  

 
 
3.
Lessee shall have the Right of Opportunity to purchase the real estate and
improvements which comprise the facility commonly known as the Lincoln Tower
(collectively, the “Property”), in the event that Lessor decides to sell the
Property during the lease term or any extension or renewal thereof.



 
 

--------------------------------------------------------------------------------

 
 
In the event that Lessor decides to sell the Property and there has been no
interest shown by a third party in purchasing the Property, Lessor shall give
Lessee written notice of its intention to sell the Property to Lessee, which
notice shall include the sale price and terms of sale.  Lessee shall have thirty
(30) days following receipt of such notice to submit a written offer to purchase
the Property.  If Lessee fails to submit such offer within such thirty (30) day
period or if Lessor rejects such offer, as submitted, Lessor may market the
Property to third parties.


In the event that Lessor receives an expression of interest in the Property from
a third party at any time during the lease term or any extension or renewal
thereof, and Lessor then or subsequently indicates to such third party an
interest in selling the Property, Lessor shall immediately notify Lessee of such
third party’s expression of interest.  Lessor’s indication of interest in
selling the Property may be evidenced by such acts as allowing such third party
or its agents to inspect the Peoperty or providing such third party or its
agents with copies of rent rolls or other relevant information about the
Property.  If such third party subsequently submits an offer to purchase the
Property that is acceptable to Lessor, Lessor shall immediately provide Lessee
with a copy of such offer.  Lessee shall thereupon have ten (10) days to meet
the terms of the third party’s offer by submitting to Lessor an offer to
purchase the Property for the same price and upon the same terms as are
contained in such third party’s offer to purchase.


In the event that Lessee fails to submit an offer to purchase the Property
within such ten (10) day period, Lessor may sell the Property to such third
party at such price and upon such terms as are contained in such third party’s
offer; provided, however, that if Lessor fails to sell the Property to such
third party within ninety (90) days after Lessor’s providing Lessee with a copy
of such offer, Lessee’s Right of Opportunity to Purchase the Property shall
continue in accordance with this Section 3.


 
4.
Lessee shall have the Right of Opportunity during the Lease Term, and any
extension or renewal thereof to lease any and all available space which becomes
available from time to time on the 3rd, 4th and 5th floors of the Lincoln Tower
(collectively, the “Additional Premises”).  In the event Lessor desires to lease
any of the Additional Premises, Lessor shall first give Lessee five (5) days
written notice of opportunity to lease such Additional Premises.  If Lessee
exercises its Right of Opportunity to lease such Additional Premises, then the
rent and lease terms applicable to such Additional Premises shall be consistent
with the then current rent and lease terms applicable to the Leased
Premises.  In the event Lesssee elects to exercise its Right of Opportunity to
lease such Additional Premises, Lessee shall so notify Lessor within such five
(5) day period; provided, however, that Lessee’s decision not to exercise such
Right of Opportunity for any such Additional Premises shall not restrict or
extinguish Lessee’s Right of Opportunity to thereafter lease any such Additional
Premises in accordance with the terms of this Section 4.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Lessor, at Lessor’s expense, shall contribute up to $12.00 per square foot
($100,000.00) allowance to build out the West Annex prior to the anticipated
completion date of February 1, 2004.  Final floor plan to be completed by
Lessor’s expertise, with mutual agreement of floor plan design, layout and
specifications between Lessor and Lessee. Lessor shall complete all improvements
by February 1, 2004. Lessee shall reimburse Lessor within forty-five (45) days
after substantial completion the cost of improvements in excess of Lessor’s
contribution of $100,000.00.



 
6.
Except as herein provided by this Fourth Amendment to Real Estate Lease, the
Office Lease as thereafter amended shall remain in full force and effect in
accordance with its original terms.



 
7.
This agreement shall be a covenant running with the land binding upon and
injuring to the benefit of Lessor, Lessee, Owner, and their respective
successors and assigns.



 
8.
At the request of Lessee, Lessor shall execute, in recordable form, a document
evidencing Lessee’s Right of First Refusal to acquire the Real Estate, which
Lessee may thereafter record in the Office of the Recorder of Allen County,
Indiana.



 
9.
Capitalized terms used herein shall have the meaning ascribed to such terms in
the Office Lease.



IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment
on the day and year first above written.


TIPPMANN PROPERTIES INC., Agent
 
TOWER FINANCIAL CORPORATION
 
for Laurence Tippmann Family Partnership
       
(“Lessor”)
 
(“Lessee”)
             
BY:
/s/ Charles E. Tippmann
 
BY:
/s/ Kevin J. Himmelhaver
             
PRINTED:
Charles E. Tippmann
 
PRINTED:
Kevin J. Himmelhaver
 

 
 

--------------------------------------------------------------------------------